Laughlin, J. (concurring):
I agree with Mr. Justice Ingraham, and with my associates, that, the order should be- reversed and the .relator discharged, and will briefly state my views, A criminal or felonious intent is an essential element of the crime of grand larceny in the first degree." The crime with which the relator is charged cannot be" Committed either' unconsciously or innocently. The depositions and statement on ■ which the warrant was issued. not only do. not charge that, the money was taken or appropriated or received by the relator with intent to deprive the owner thereof, but the.facts set forth negative the existence of any criminal or felonious intent. ' They show that, this "money was Contributed tq, promote the election of the Republican national ticket, in the belief that the success of the candidates. ,of that .party would be beneficial to the insurance company. This is the. reason for the contribution disclosed in the record, and'it is ■the only inference that caii be drawn legitimately from-the. facts. - The object could not have, been to influence legislatión„fayorable to. *349the interests of the company, or to prevent unfriendly legislation, because Congress has no jurisdiction over insurance corporation's organized under State laws. It may not be inferred that the president of the insurance company was actuated by a desire to favor his own party or Mr. Bliss, or any other person through motives of friendship, or to place it or them under obligations to- him or to his . company, for it is not so alleged, nor is it alleged that he was a member of the party in behalf of which the contributions were made. The only facts tending to’give rise to a suspicion are those relating to the circuitous method of advancing the monéy, and reimbursing therefor, and the meagre entries concerning the latter. Those matters are explained in the depositions and statement ■ on which the warrant was'issued. It was evidently-believed that the company or its officers would be embarrassed by solicitations for other contributions for political purposes during that or succeeding, campaigns. The absence of a wrongful intent on the part of the relator is evidenced by his advancing this largó amount of money for the company and for what was deemed to be the- use and benefit of the corporation at the instance of the president.. It does not appear that Perkins had any personal' interest in the matter before he advanced the fund’s, and his only intérest áfter was to obtain reimbursement. Long after the election of the ticket to further whose election the contribution was made, the president of the corporation and members of the finance committee all appear to have been of opinion that the contribution in behalf of ’the company was proper and that the moral obligation of the company to reimburse Mr. Perkins ■ should be niet. In these circumstances, especially in .view of the provisions of section 548 of the Penal Code, it cannot be said that Mr. Perkins presented the claim in bad faith, or that he did not have a moral claim, or something more than á colorable claim, even though, owing, to the fact that the president doubtless exceeded his authority, he may have had no legal claim for reimbursement. It is a matter of recent history and of common knowledge that the effect of a change in the policy of the government, by a change in the national administration, upon the business prosperity and financial condition of the country was one of the principal issues in the national Campaign of 1904 and preceding national elections, and that large sums of money *350were añd had Been customarily contributed by individuals knd corporations toward the success of the party whose success was deemed most beneficial to the respective contributors. Contributions by . individüals'.for such political purposes were eoncededly lawful, and contributions by corporations, although probably seldom' formally authorized by the stockholders or policyholders, weré not expressly prohibited by law. I do not believe that the inference is* fairly justified that the relator either in advancing his own funds or accepting reimbursement therefor was actuated by a dishonest motive.' If all of the policyholders did not authorize or ratify this contribution 'or reimbursement, then the relator would he liable to' the company either in an action for money had and received or for conversion. Although the relator be liable civilly, to refund the money to tlie corporation, it does not follow that he- is guilty Of grand larceny, or that there is such reasonable ground -to believe-that he is guilty to warrant taking him- into custody and depriving him of his liberty. •
, I, therefore, vote for the reversal of the order and the discharge of the relator.
Order reversed and relator discharged. Order filed.